             Case 1:18-cv-02399 Document 3 Filed 10/18/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 NATIONAL ASSOCIATION OF CRIMINAL
 DEFENSE LAWYERS,

                       Plaintiff,

        v.                                           Civil Action No.: 18-cv-2399

 FEDERAL BUREAU OF PRISONS, et al.,

                       Defendants.


        MOTION FOR ADMISSION, PRO HAC VICE, OF CATHERINE CRUMP
                 AS ADDITIONAL COUNSEL FOR PLAINTIFF

        Pursuant to Local Civil Rule 83.2(d), I hereby move for admission pro hac vice of

Catherine Crump, an attorney at the Samuelson Law, Technology & Public Policy Clinic at U.C.

Berkeley School of Law in California, as additional counsel for plaintiff the National Association

of Criminal Defense Lawyers in this case. Ms. Crump is a member in good standing of the bars

of the states of New York and California. Ms. Crump’s declaration in support of this motion is

attached.

DATED: October 18, 2018                             Respectfully submitted,

                                                    /s/ Barry J. Pollack
                                                    Barry J. Pollack (D.C. Bar #434513)
                                                    Robbins, Russell, Englert, Orseck,
                                                    Untereiner & Sauber, LLP
                                                    1801 K Street, N.W.
                                                    Suite 411L
                                                    Washington, DC 20006
                                                    (202) 775-4514 phone
                                                    (202) 775-4510 fax
                                                    bpollack@robbinsrussell.com

                                                    Counsel for Plaintiff



                                                1
